DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Alison Davis on 18 May 2022.
The application has been amended as follows:

Please replace claim 1 with the following claim:
A ceramic matrix composite (CMC) component comprising: 
a plurality of CMC layers, at least one of the plurality of CMC layers defining a first plane; and 
a CMC insert disposed in the plurality of CMC layers, the CMC insert comprising:  
a plurality of plies, wherein the plurality of plies includes at least a first ply including a first plurality of fibers oriented in a first direction and at least a second ply including a second plurality of fibers oriented in a second direction, the first direction and the second direction defining a third direction that is orthogonal to both the first direction and the second direction; and 
a joint interface between the CMC insert and at least one of the plurality of CMC layers, the CMC insert being geometrically configured and disposed within the plurality of CMC layers such that the first plurality of fibers of the at least first ply of the plurality of plies of the CMC insert is oriented in the first plane defined by the at least one of the plurality of CMC layers, wherein the CMC insert comprises a side portion, 
wherein the side portion is angled with respect to the first plane and is angled with respect to a second plane that is defined by the third direction and is defined by the first direction or the second direction, and 
wherein an architecture of the plurality of plies of the CMC insert is symmetric about a mid-plane of the CMC component, the mid-plane being parallel to the first plane and the mid-plane being between two plies with a substantially identical orientation.

Please replace claim 10 with the following claim:
A turbomachine comprising: 
a CMC component comprised of a plurality of CMC material layers, the CMC component including a shaped void contained therein the plurality of CMC material layers, wherein at least one of the plurality of CMC material layers define a first plane; and 
a CMC insert defining a width and a length, the length longer than the width, the CMC insert disposed within the shaped void, the CMC insert including a plurality of plies, wherein the plurality of plies include at least a first ply including a first plurality of fibers oriented in a first direction and at least a second ply including a second plurality of fibers oriented in a second direction, and a joint interface between the CMC insert and the plurality of CMC material layers,  wherein the first direction and the second direction define a third direction that is orthogonal to both the first direction and the third direction, 
wherein the shaped void and the CMC insert are geometrically configured and oriented with respect to each other such that the first plurality of fibers of the at least first ply of the plurality of plies of the CMC insert is oriented in the first plane with at least one of the plurality of CMC material layers of the CMC component to form a mechanical interlocking joint therebetween, wherein the CMC insert comprises a side portion, 
wherein the side portion is angled with respect to the first plane and is angled with respect to a second plane that is defined by the third direction and is defined by the first direction or the second direction and 
wherein an architecture of the plurality of plies of the CMC insert is symmetric about a mid-plane of the CMC component, the mid-plane being parallel to the first plane and the mid-plane being between two plies with a substantially identical orientation.

Please replace claim 15 with the following claim:
A method of forming a turbomachine member, the method comprising: 
forming a shaped void in a portion of a plurality of CMC material layers in a 
disposing a CMC insert into the shaped void formed in the plurality of CMC material layers, the CMC insert including a plurality of plies, wherein the plurality of plies includes at least a first ply including a first plurality of fibers oriented in a first direction, and at least a second ply including a second plurality of fibers oriented in a second direction, wherein the CMC insert is geometrically shaped to form a joint interface with the shaped void, wherein the first direction and the second direction define a third direction that is orthogonal to both the first direction and the third direction, 
wherein the CMC insert is geometrically configured and disposed within the turbomachine member such that the first plurality of fibers of the first ply of the plurality of plies of the CMC insert is first plane with at least one of the plurality of CMC material layers, 
wherein the CMC insert comprises a side portion, wherein the side portion is angled with respect to the first plane and is angled with respect to a second plane that is defined by the third direction and is defined by the first direction or the second direction and 
wherein an architecture of the plurality of plies of the CMC insert is symmetric about a mid-plane of the turbomachine member, the mid-plane being parallel to the first plane and the mid-plane being between two plies with a substantially identical orientation.

Please replace claim 19 with the following claim:
The method according to Claim 15, wherein the CMC insert is shaped to form a mechanical interlocking joint with the portion of the plurality of CMC material layers about a perimeter of the CMC insert, wherein the first plane defines a shape of the CMC insert, the shape being at least one of a dovetail shape or a keyhole shape.  

Please replace claim 29 with the following claim:
The CMC component according to Claim 28, wherein a third plane that is orthogonal to the first plane defines a second shape of the CMC insert, the second shape being a dovetail shape.  
Please replace claim 31 with the following claim:
The turbomachine of claim 30, wherein a third plane that is orthogonal to the first plane defines a second shape of the CMC insert, the second shape being a dovetail shape.

Allowable Subject Matter
4.	Claims 1-4, 6, 9-11, 14-19, 26 and 28-31 are allowed.
Reasons for Allowance
5.	The prior art of record does not teach in combination with the other limitations of the independent claims “an architecture of the plurality of plies of the CMC insert is symmetric about a mid-plane of the CMC component, the mid-plane being parallel to the first plane and the mid-plane being between two plies with a substantially identical orientation.”
Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID OLYNICK whose telephone number is (571)272-2355. The examiner can normally be reached M-F: 7:30 am-5 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D.P.O./
Examiner, Art Unit 3741 

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741